      Case 3:18-cv-00438-CWR-FKB Document 94 Filed 04/29/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION

 LONIE HENRY                                                                              PLAINTIFF

 v.                                                   CIVIL ACTION NO.: 3:18CV438CWR-FKB

 NESHOBA COUNTY, MS, et al                                                              DEFENDANTS

                                   ORDER OF DISMISSAL

               The parties to this civil action have announced to the Court a settlement of their

dispute. Although the settlement requires Tribal Court approval, this case need not remain on the

active docket of this Court while that approval is sought.

       IT IS, THEREFORE, ORDERED that this case is hereby dismissed with prejudice as

to all parties. If any party fails to execute or comply with the settlement agreement, an aggrieved

party or parties may reopen the case to enforce the settlement agreement. If successful, all

additional attorney’s fees and costs from this date shall be awarded such aggrieved party or

parties against the party failing to execute or comply with the settlement agreement.

       The Court specifically retains jurisdiction to enforce the settlement agreement.

       SO ORDERED, this the 29th day of April, 2020.


                                                     s/ Carlton W. Reeves
                                                     UNITED STATES DISTRICT JUDGE
